OFFICE OFTHE       ATTORNEY      GENERAL         OFTEXAS
                              AUSTIN




Dr. J. C. Blair, president
state Board of Ed.uoatlon
Kerens , Texas




                                                       into a   oan-



                                           elclthat the author-
                                           R in00 a ormtraot
                                            of free textbooks




     Beara   of   3il&lwbt~an have   the   authorsty     t% pre-
     eorU.bethe sta&wBs and spmdf'icatiom for suah
     binding or reW.n&lng  upon vhfoh the oontradt ie
     to be let; (2) *s        State Bwm¶ of Bluaatton
                          tJ1i3
     hate the author-Styto prescribe the amount Of the
     perfozmawe bond to be %?@Wt;eb w the ~~~kIe~%
Dr. J. C. Blair   - page 2




          Article 606, 11.C. S., in defining the duties
of the Board of Control, declareer
          *The Board shall contract for a tern of not
     cxce&irq~ two years with responsible persons,
     firm, corporations or associationsof persons,
     who shall be residents of Texas, for supplying to
     the State all printing,biuding, stationeryand
     supplies of like character for all depart~euts,
     institutions and boards, save aaiiexcept such
  .+vork OS imy be done at the various educational
     aud eleemosyuaryiustitutious. Said contract
     shall be let te the lowest rud beet responsible
    .bidderafter  pubHo advertisingof such paposed
     letting fer onm a reek for,Sotircons%mt*re
     reeks In at least s.lxxiew3papersof general
     &roulatiOn in this State. Ho two of su42.ppers
     shall be @~lish%d In the same oounty. TheEWard
     may rejeat~andaxl      bldsg ther%asenthe&for
     ?&all be entered in full in.fhe minutes of hulks
     Board srd shrillbe om,to   fhe.ins~tion   af fhe
     public at all tlmee. Se8 oonfraots shall be made
     in the 8808 iaanneras hex%&nbeforeprovided.*
          In au opin;lonunder date of Catob%r 13, lesl, this
department advleed.4on.8. Yr f* Mehre, State Superlutendeut
aadexoffi~I0Searetat-y Stofe.beurdofEdm3ation, thatmder
the proq~sionsof this Ptiele the statutes oonferredthe
po8er of rehindkngbookw upan tb.Board of dontrol, and that
the State 3eard of Sducatlon sas ofthou such authority.
          It has been the unbreken p?aetiee of the Board of
Control, so se are advised, to let suah oontraets, Moreover,
there is no provIsIonof the statute setting.upany maehiuery
or prescribingmlee for l%ttf.ngof such oontraatsby t&e.
lloardof Education. If the Board of Education has such powers,
then, so far as the statute is cBn%%rwd, ft would be author-
Ased to make any character of oontract it tight see fit3 that
is to say, it is not required to let such oontraot upon p&lie
bide or after any manner of sdvsrtisinp;rh8taoe?%r. vharess,
the statutes set up complete rulee and regulationsfor the
letting of such contrastsby the Board of Control. 'Xlale erf-
dencea the legislativeIntentionrith respect to sutihcontracts.,
          So that, upon these considerations,you are adaed
that your first question should be ansv%r%d to the effect that
the Board of Education has no authority to let a contraot for
the rebinding of us%d sfihool'textbooks,and thatth%Board of
\
 ‘\
  \
      P.J.C.Blalr      - page 3



      Cdntrol has the exclusive authority so to do.
                What se have said necessarily answers your
      f?urtherquestioos s2" s.d "9".
                 The matters Eentioned In questions l2' and lP
      .are inci&%nts of the contract itself ami therefore fol-
       low the right of cordract as a p;rrtthereof, and none of
       such acts or Eatters mntioned may be done or performxi
       80 as to interfere oith the prir&ry authority of the
       Bourd of Control to enter into such oontraots. These
       questions are therefore armfered mN~n.




                     AFPROVDJAN   16, 1940